UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6540


RODNEY MOUCELL JONES,

                Petitioner - Appellant,

          v.

ALVIN WILLIAM KELLER, JR., Secretary of the Department of
Public Safety,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Robert J. Conrad,
Jr., District Judge. (1:12-cv-00304-RJC)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Rodney Moucell Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rodney   Moucell   Jones       seeks   to   appeal     the    district

court’s order denying his motions for appointment of counsel and

for a temporary restraining order and/or preliminary injunction

filed in his 28 U.S.C. § 2254 (2006) proceedings.                    To the extent

that Jones seeks to appeal the district court’s denial of a

temporary restraining order, the denial is not appealable on the

circumstances of this case.            See Virginia v. Tenneco, Inc., 538

F.2d 1026, 1029–30 (4th Cir. 1976).              His appeal of the denial of

his motion for appointment of counsel is likewise interlocutory.

To the extent that he also sought a preliminary injunction, we

have reviewed the record and conclude that the district court’s

denial of any such request was not an abuse of its discretion.

Winter   v.    Natural   Res.    Def.    Council,     Inc.,    555    U.S.    7,    22

(2008); Dewhurst v. Century Aluminum Co., 649 F.3d 287, 290 (4th

Cir. 2011).

              Accordingly, we dismiss the appeal as to the request

for a temporary restraining order and appointment of counsel,

and otherwise affirm the district court’s judgment.                    We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in    the    materials     before    this       court   and

argument would not aid the decisional process.


                                                              DISMISSED IN PART;
                                                                AFFIRMED IN PART

                                         2